DETAILED ACTION
Upon closer review of the prior art, and the dependency structure of the originally submitted claims, some of the indicated allowable subject matter of the pervious action as been withdrawn, and a rejection of that subject matter is forthcoming.

As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Amendment
Acknowledgment is made of applicant's Amendment, filed 07-20-2015. The changes and remarks disclosed therein have been considered.

Claim(s) 8-11 has/have been amended. Claim(s) 7 has/have been cancelled. Claim(s) 17 and 18 has/have been added by amendment. Therefore, claim(s) 1-6, and 8-18 remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, US 20210193922 A1.

As to claim 9, Lee discloses Lee discloses a memory device (see Fig 2) comprising: 
a first conductive layer (see Fig 6 Ref CL1); a second conductive layer (see Fig 6 Ref CL2); a resistance change region (see Fig 6 Ref VR) provided between the first conductive layer and the second conductive layer; 
a first region (see Fig 6 Ref 210) provided between the resistance change region and the first conductive layer, the first region including a first substance selected from the group consisting of carbon, niobium sulfide, tantalum sulfide, titanium sulfide, niobium selenide, tantalum selenide, tantalum telluride, bismuth selenide, indium selenide, and gallium telluride (see Para [0039]); and 
a second region (see Fig 6 Ref 220) provided between the first region and the resistance change region, the second region including a second substance selected from the group consisting of molybdenum sulfide, tungsten sulfide, molybdenum selenide, tungsten selenide, molybdenum telluride, tungsten telluride, zirconium sulfide, zirconium selenide, hafnium sulfide, and hafnium selenide (see Para [0040]; Introducing metals to the disclosed alloys will result in the claimed metal chalcogenides.); and
a third conductive layer provided between the second region and the resistance change region (see Fig 6 Red EP2). 

As to claim 18, Lee discloses the memory device according to claim 9, wherein 
the first conductive layer has an oriented structure (see Para [0032]; Metals are crystalline, thus oriented.).

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 

Indicated allowable subject matter has been withdrawn, and a prior art rejection has been provided.

Allowable Subject Matter
Claims 1-6, 8, and 10-16 are allowed.

Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
a first region provided between the resistance change region and the first conductive layer, the first region including a first element selected from the group consisting of niobium (Nb), vanadium (V), tantalum (Ta), and titanium (Ti), and a second element selected from the group consisting of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te), the first region having a first atomic ratio of the first element to the second element; and 
a second region provided between the first region and the resistance change region, the second region including the first element and the second element, the second region having a second atomic ratio of the first element to the second element, the second atomic ratio being smaller than the first atomic ratio.

The prior art does not appear to disclose (as recited in claim 8):
a third region provided between the second region and the resistance change region, the third region including the first substance.

The prior art does not appear to disclose (as recited in claim 12):
a first region provided between the resistance change region and the first wire, the first region including a first element selected from the group consisting of niobium (Nb), vanadium (V), tantalum (Ta), and titanium (Ti), and a second element selected from the group consisting of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te), the first region having a first atomic ratio of the first element to the second element; and a second region provided between the first region and the resistance change region, the second region including the first element and the second element, the second region having a second atomic ratio of the first element to the second element, the second atomic ratio being smaller than the first atomic ratio.

The prior art does not appear to disclose (as recited in claim 17):
the first region has a thickness equal to or less than 1 nm in a direction from the first conductive layer to the second conductive layer, and the second region has a thickness equal to or less than 1 nm in the direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/16/2022